The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
Upon entering amendment, claims 1, 8, 15, 19 have been amended, and claims 21-26 have been newly added.
Election/Restrictions
Newly submitted claims 21-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 1-20, drawn to a power system and providing output power classified in H02J9/06.
II. Claims 21-26, drawn to a high-speed communication system classified in H04L2012/40215.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination is directed to a communication system and purely recites limitations directed towards communication. The claim does not deal with a power supply system/uninterruptible power supply system, power conversion circuitry and does not require placing the input power in a bypass state by controlling the bypass switch as required by Invention I of the originally presented claims. This is further evidenced by dependent claims 22-26 that are strictly related to communication features and do not require a power supply system and/or placing the input power in bypass. The subcombination has separate utility such as controlling the bypass switch to be in a bypass state to continue providing power to the output without interruption.
Since applicant has received an action on the merits for the originally presented invention (claims 1-20), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
	Newly amended language in claim 1 now further defines the communications interface of the switch controller as a “physical layer interface circuitry”. It is noted that it is commonly understood that a “physical layer” is an interface that enables exchange of data/ communication over a “physical” medium/cable. In the primary reference, Shelter, Jr. in figs.3 and 6, at par [101] explicitly teaches “transfer the UPS to bypass if the control board (15, equivalent to applicant’s unit controller in claim 2)…fails to communicates with the static switch driver (18, equivalent to the switch controller in claim 1)”. Thus, Shelter, Jr. teaches a communication interface that is “physical” and a communication channel that is “physical” as well. It appears from applicant’s disclosure the improvement is the unit controller 170 and a bypass switch controller 182 both have an ethernet physical layer interface and both are in actual communication over an ethernet based communication channel.  Contrary to this, claim 1 does not in fact recite a unit controller with an ethernet physical layer interface, the switch controller with an ethernet physical layer interface and any actual communication between the unit controller and the switch controller. Furthermore, independent claim 8 does not even require any bypass and any communication between the unit and switch controllers. Independent claim 8 simply recites resetting a physical layer interface- this does not require communication, detecting a reset and placing the system in a bypass state by the controlling the bypass switch. By claiming only one controller on either side in independent claims 1 and 8, respectively, the meaning and purpose of applicant’s invention and improvement is lost.  
In order to move the case forward and expedite prosecution, the applicant is encouraged to amend the independent claims to recite 1) both the unit controller with an ethernet physical layer interface and a switch controller with an ethernet physical interface that are in communication over a communication channel; 2) defining what a link reset condition at the physical layer- if it is a reset of the communication link between the controllers, then this should be made clear in the independent claims; 3) detecting the reset and in response placing the power system in a bypass state should be in all the independent claims. During prosecution, the applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention.  The claim places the public on notice of the scope of the patentee’s right to exclude.” See, e.g. Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052 (Fed. Cir. 2002)(en banc).  MPEP §2173.02. We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.  Halliburton Energy Servs. Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).  MPEP §2173.02.
Claim Objections
Claims 7, 14, 19 are objected to because of the following informalities:  
Claim 7 recites “… and the communications includes a physical layer interface circuitry…” This is already present in claim 1 and thus its recitation again in claim 7 is redundant. 
Claim 14 recites “… and the communications interface includes a physical layer interface circuitry…” This is already present in claim 8 and thus its recitation again in claim 14 is redundant.
Claim 19 recites “controlling the physical layer circuitry…” This should be consistent with claim 15 and instead recite “physical layer interface circuitry”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1) in view of Wu (2019/0165921A1).
Regarding Claim 1,
Shelter (figs.2-4, 6) teaches a power system comprising:
Shelter teaches an input (1) configured to be coupled to a power source (par [52]) and to receive input power from the power source (par [52]);
an output (14) configured to be coupled to a load (6) and to provide output power to the load (pars [52-53, 58]);
power conversion circuitry (2, 4) coupled to the input and the output and configured to receive the input power and to provide the output power (par [52]);
a bypass switch (5) coupled to the input and the output and configured to selectively couple the input to the output to convey the input power to the output as the output power (par [53]); and
a switch controller (18) coupled to the bypass switch (see figs.3 and 6) and configured with a communications interface (par [101]; switch controller 18 places the UPS in bypass if the control board 15 fails to communicate with the switch controller 18- thus, the switch controller has a communications interface), the switch controller configured to detect a link reset condition at the communications interface (pars [85, 101]; the switch controller detects that the watchdog timer has reset the control board and detects if the control board fails to communicate with the switch controller- the loss of communication between the control board and the switch controller reads on the BRI of “link reset condition”) and, in response to detecting the link reset condition, to control the bypass switch to be in a bypass state of operation in which the bypass switch conveys the input power to the output as the output power (pars [53, 85, 101]; in response to detecting the link reset condition by, for example, detecting the failure of the control board to communicate with the switch controller 18, the switch controller controls the bypass switch to be closed/in a bypass state so that it conveys the input power to the output power).
Shelter, Jr. implies there would be a physical layer interface circuitry at the switch controller, because it has the ability to communicate with the control board.
However, Shelter, Jr. does not explicitly disclose a physical layer interface circuitry and that the detection of the reset condition is at the physical layer interface circuitry.
Wu, however, teaches it is known in the art of communication to have a physical layer interface circuitry for communication purposes (pars [3-4, 23, 29, 30]) and that the detection of the reset condition is at the physical layer interface circuitry (pars [29, 37]; Wu teaches “detecting signal-loss events at the physical layer” and that “signal-loss even events may occur for various reasons, such as a reset or fault of the peer transceiver…” in which the signal ceases to be received in the physical layer interface circuitry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shelter’s communications interface to have a physical layer interface circuitry at which the reset condition is being detected. The motivation would have been because providing specific types of physical layer interface circuitry as part of the communications interface results in high-speed communication (see Wu, par [3]) and advantageously allows the detection of communication loss (i.e. the reset condition) to be extremely fast (Wu, par [21]).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1) in view of Wu (2019/0165921A1) in further view of Jain et al. (2006/0224877 A1).
Regarding Claim 2,
The combination of Shelter in view of Wu teaches the claimed subject matter in claim 1 and Shelter further teaches comprising a unit controller (par [85]; control board 15 including the watchdog timer) coupled to the power conversion circuitry (fig.3) and configured with a communications interface that is coupled to the communications interface of the switch controller (par [101]; communication between the control board including the watchdog timer and the switch controller- thus there is a communications interface), the unit controller configured to detect a failure condition (par [85]; when the comms DSP of the control board 15 fails to update the watchdog timer, a failure condition is detected) and, in response to detecting the failure condition, to generate the link reset condition (par [85]; watchdog timer resets control board 15 thus generating the link reset condition).
	The combination, specifically Shelter, teaches the unit controller/control board 15 is reset, which implies that its communications interface that it uses to communicate would reset as well. 
	The combination, however, does not explicitly disclose the reset condition is generated at the communications interface.
	Jain (figs.1 and 4), however, teaches the reset condition is generated at the communications interface (pars [20-21, 24, 26]; the reset condition is generated by implementing a “link down” condition by disabling the physical layer circuitry/communications interface 404 that ceases data transmission with other remote devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Jain of the reset condition being generated at the communications interface. The motivation would have been to fill in the gaps of Shelter’s control board being reset would obviously include the reset condition being generated at its communication interface as well, because the control board 15 communicates with the switch controller 18. When the control board is reset, its communications interface would obviously reset as well leading to the switch controller 18’s detection of the control board/unit controller’s failure to communicate.       
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 2 and Shelter further teaches wherein the unit controller includes watchdog logic configured to detect the failure condition by reaching a timeout threshold (par [85]; when the comms DSP is updating the watchdog timer within a specified period, the watchdog timer is operating correctly. However, when the Comms DSP fails to update the watchdog timer within a specified period, the failure condition is detected as the timer exceeds its timeout threshold).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1) in view of Wu (2019/0165921A1) in further view of Jain et al. (2006/0224877 A1) in further view of Janonis et al. (5,612,580).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 3. 
The combination, specifically, Shelter does not explicitly disclose wherein the timeout threshold is 400 microseconds or less and a link loss detect time is less than 100 microseconds.
Janonis (fig.1), however, teaches a link loss detect time is less than 100 microseconds (Col.5, lines 54-60; processor 20 may continuously perform self-check watchdog functions- this continuous detection includes starting from 0, which is less than 100 microseconds).
The combination does not explicitly disclose the timeout threshold is 400 microseconds or less; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the timeout threshold be 400 microseconds or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Janonis in order to continuously detect whether a failure condition exists including less than 100 microseconds.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1) in view of Wu (2019/0165921A1) in further view of Lazaravich et al. (2017/0026843 A1).
Regarding Claim 5,
The combination of Shelter and Wu teaches the claimed subject matter in claim 1 and Shelter teaches wherein the switch controller (18) is further configured to control the bypass switch (5) in the bypass state of the operation (pars [85, 101]).
The combination does not explicitly disclose to confirm the link reset condition after a confirmation period.
Lazaravich, however, teaches to confirm the link reset condition after a confirmation period (pars [20, 52]; determining that the link has been lost for a threshold amount of time reads on confirming the link reset condition after a confirmation period/threshold amount of time).
Thus, the combination teaches the switch controller of Shelter confirming the detection of the reset link condition for a threshold amount of time/confirmation period before controlling the bypass switch to be in a bypass state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Lazaravich in order to verify and make sure that the link reset condition exists before controlling the bypass switch to prevent any false alarms.
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 5 and the combination teaches wherein the confirmation period is a threshold amount of time (Lazaravich, par [52]).
The combination does not explicitly disclose the confirmation period is 500 microseconds or less; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the confirmation period to be 500 microseconds or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1) in view of Wu (2019/0165921A1) in further view of Guy et al. (2005/0114473 A1).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 1 and Wu further teaches a field programmable gate array (par [75]) and the communications interface includes the physical layer interface circuitry (see rejection of claim 1).The combination does not explicitly disclose the field programmable gate array and the physical layer interface circuitry is coupled to the field programmable gate array by a media independent interface.
Guy (fig.2), however, teaches it is known in the art to have the field programmable gate array (44, par [58]) and the physical layer interface circuitry (40) coupled to the field programmable gate array (44) by a media independent interface (pars [58, 73]; interface between 40 and 44 is an MII-media independent interface).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shelter’s switch controller to have the FPGA coupled to the physical layer interface circuitry coupled by a media independent interface. The motivation would have been because it is well-known and well-desired in the art to include FPGAs in controllers to reprogram them after manufacturing and to have the physical layer coupled to the FPGA by a media independent interface to implement physical layer protocol functions in the controller. 

Claim(s) 8-9, 12-13, 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1) in view of Jain et al. (2006/0224877 A1).
Regarding Claim 8,
Shelter (figs. 2-4, 6) teaches a power system comprising:
Shelter teaches an input (1) configured to be coupled to a power source (par [52]) and to receive input power from the power source (par [52]);
an output (14) configured to be coupled to a load (6) and to provide output power to the load (pars [52-53, 58]);
power conversion circuitry (2, 4) coupled to the input and the output and configured to receive the input power and to provide the output power (par [52]); and
a unit controller (par [85]; control board 15 including the watchdog timer) coupled to the power conversion circuitry (see fig.3) and configured with a communications interface (pars [85 and 101]; communication between the control board including the watchdog timer and the switch controller and the switch controller detecting failure of the control board to communicate with the switch controller- thus there is a communications interface), the unit controller configured to detect a failure condition (par [85]; when the comms DSP of the control board 15 fails to update the watchdog timer, a failure condition is detected) and, in response to detecting the failure condition, to generate a link reset condition (pars [85, 101]; watchdog timer resets control board 15 thus generating the link reset condition).
Shelter, teaches the unit controller/control board 15 is reset, which implies that its communications interface that it uses to communicate would reset as well. Shelter, Jr. implies there would be a physical layer interface circuitry at the unit controller, because it has the ability to communicate with the switch controller.
	The combination, however, does not explicitly disclose the communication interface having the physical layer interface circuity and that the link reset condition is generated at the physical layer interface circuitry.  
	Jain (figs.1 and 4), however, teaches the link reset condition is generated at a physical layer interface circuitry of the communications interface (pars [19-21, 24, 26]; the reset condition is generated by implementing a “link down” condition by disabling the physical layer circuitry 404 of the communications interface that ceases data transmission with other remote devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shelter to that of Jain of the reset condition being generated at the physical layer interface circuitry of the communications interface. The motivation would have been to fill in the gaps of Shelter’s control board being reset would obviously include the reset condition being generated at its communications interface having the physical layer interface circuitry as well, because the control board 15 communicates with the switch controller 18. When the control board is reset, its communications interface which obviously includes a physical layer interface circuitry (part of the control board’s communications interface) would obviously reset as well leading to the switch controller 18’s detection of the control board/unit controller’s failure to communicate via the physical layer interface circuitry. Moreover, having a physical layer interface circuitry as part of the communications interface is obvious and well-within the level of ordinary skill in the art, because it is one of many well-recognized types of interfaces used to exchange data/ communication over a “physical” medium/cable.
Regarding Claim 9,
The combination of Shelter in view of Jain teaches the claimed subject matter in claim 8 and Shelter further teaches a bypass switch (5) coupled to the input and the output and configured to selectively couple the input to the output to convey the input power to the output as the output power (par [53]); and a switch controller (18) coupled to the bypass switch (see figs.3 and 6) and configured with a communications interface (par [101]; switch controller 18 communicates with the control board 15 and thus has a communication interface), the switch controller configured to detect the link reset condition at the communications interface (pars [85, 101]; the switch controller detects that the watchdog timer has reset the control board and detects if the control board fails to communicate with the switch controller- the loss of communication between the control board and the switch controller reads on the BRI of “link reset condition”) and, in response to detecting the link reset condition, to control the bypass switch to be in a bypass state of operation in which the bypass switch conveys the input power to the output as the output power (pars [53, 85, 101]; in response to detecting the link reset condition by, for example, detecting the failure of the control board to communicate with the switch controller 18, the switch controller controls the bypass switch to be closed/in a bypass state so that it conveys the input power to the output power).
Regarding Claim 12,
The combination of Shelter in view of Jain teaches the claimed subject matter in claim 8 and Shelter further teaches wherein the unit controller includes watchdog logic configured to detect the failure condition by reaching a timeout threshold (par [85]; when the comms DSP is updating the watchdog timer within a specified period, the watchdog timer is operating correctly. However, when the Comms DSP fails to update the watchdog timer within a specified period/timeout threshold, the failure condition is detected as the timer exceeds a timeout threshold).
Regarding Claim 13,
The combination of Shelter in view of Jain teaches the claimed subject matter in claim 12 and Shelter teaches the watchdog has a timer with a timeout threshold (par [85] and see rejection of claim 12). The combination does not explicitly disclose wherein the timeout threshold is 500 microseconds or less; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the timeout threshold be 500 microseconds or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding Claim 15,
Shelter (figs.2-4, 6) teaches a method of providing output power to a load, the method comprising:
receiving input power from a power source (par [52]; receiving input power at 1 from an AC source);
processing the input power by power conversion circuitry (2, 4) to provide output power to the load (6) in a first mode of operation (par [52]), the power conversion circuitry controlled by a unit controller having a communications interface (see figs.2 and 3, pars [54, 101]; unit controller comprised within 7 includes the control board 15 with Comms DSP and a watchdog timer and the control board 15 communicates with switch controller 18 and thus has a communications interface);
detecting a failure condition of at least one of the power conversion circuitry or the unit
controller (par [85]; when the Comms DSP fails to update the watchdog timer, a failure of the unit controller is detected);
resetting the communications interface, by the unit controller, responsive to detecting the failure condition (pars [85, 101]; par 101 teaches communication between the control board including the watchdog timer and the switch controller- thus there is a communication interface. Par 85 teaches responsive to the failure, the watchdog timer resets the control board thus obviously resetting the communications interface);
detecting the communications interface reset, by a switch controller (18, par [101]; the switch controller 18 detects the communications interface reset as a result of detecting that the control board 15 fails to communicate with the switch controller- the loss of communication between the control board and the switch controller reads on the BRI of “detecting the communications interface reset”); and 
controlling a bypass switch (5), by the switch controller (18), responsive to the communications interface reset, to provide the input power as the output power to the load in a second mode of operation (par [101]; responsive to detecting the communications interface reset (i.e. loss of communication/failure for the control board and the switch controller to communicate), the switch controller 18 controls the bypass switch 5 so that the input power is provided as the output power to the load in a second mode of operation/bypass mode).
Shelter, teaches the unit controller/control board 15 is reset, which implies that its communications interface that it uses to communicate would reset as well. Shelter, Jr. implies there would be a physical layer interface circuitry at the unit controller, because it has the ability to communicate with the switch controller.
	The combination, however, does not explicitly disclose resetting a physical layer interface circuitry of the communications interface.  
	Jain (figs.1 and 4), however, teaches resetting a physical layer interface circuitry of the communications interface (pars [19-21, 24, 26]; resetting a physical layer circuitry 404 by disabling the physical layer circuitry 404 of the communications interface that ceases data transmission with other remote devices and thus establishing a “link down” condition. This reads on the BRI of “resetting a physical layer interface circuitry”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shelter to that of Jain of resetting the physical layer interface circuitry of the communications interface. The motivation would have been to fill in the gaps of Shelter’s control board being reset would obviously include the resetting the communications interface having the physical layer interface circuitry as well, because the control board 15 communicates with the switch controller 18. When the control board is reset, its communications interface which obviously includes a physical layer interface circuitry (part of the control board’s communications interface) would obviously reset as well leading to the switch controller 18’s detection of the control board/unit controller’s failure to communicate via the physical layer interface circuitry. Moreover, having a physical layer interface circuitry as part of the communications interface is obvious and well-within the level of ordinary skill in the art, because it is one of many well-recognized types of interfaces used to exchange data/ communication over a physical medium/cable.
Regarding Claim 18,
The combination teaches the claimed subject matter in claim 15 and Shelter further teaches wherein controlling the bypass switch (5) to be in the second mode operation is configured to occur substantially within a specified time of the failure condition (par [85]).
The combination does not explicitly disclose that the second mode of operation occurs substantially within one millisecond of the failure condition; however, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 19,
The combination teaches the claimed subject matter in claim 15 and the combination further teaches wherein resetting the communications interface includes controlling the physical layer circuitry (see rejection of claim 15) via a media independent interface (see rejection of claim 15 and Jain, par [23]; PHY uses a medium independent interface MII 324. Thus, resetting the physical layer interface circuitry is obviously via a media independent interface).
Examiner takes official notice that it is known in the art to use a media independent interface for resetting the physical layer interface circuitry.
Claim(s) 10-11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1) in view of Jain et al. (2006/0224877 A1) in further view of Lazaravich et al. (2017/0026843 A1).
Regarding Claim 10,
The combination of Shelter in view of Jain teaches the claimed subject matter in claim 9 and Shelter teaches wherein the switch controller (18) is further configured to control the bypass switch (5) in the bypass state of the operation (pars [85, 101]).
The combination does not explicitly disclose to confirm the link reset condition after a confirmation period.
Lazaravich, however, teaches to confirm the link reset condition after a confirmation period (pars [20, 52]; determining that the link has been lost for a threshold amount of time reads on confirming the link reset condition after a confirmation period/threshold amount of time).
Thus, the combination teaches the switch controller of Shelter confirming the detection of the reset link condition for a threshold amount of time/confirmation period before controlling the bypass switch to be in a bypass state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Lazaravich in order to verify and make sure that the link reset condition exists before controlling the bypass switch to prevent any false alarms.
Regarding Claim 11,
The combination teaches the claimed subject matter in claim 10 and the combination teaches wherein the confirmation period is a threshold amount of time (Lazaravich, par [52]).
The combination does not explicitly disclose the confirmation period is 500 microseconds or less; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the confirmation period to be 500 microseconds or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding Claim 17,
The combination teaches the claimed subject matter in claim 15 and Shelter further teaches detecting the communication interface reset, by the switch controller (18), wherein controlling the bypass switch (5) to be in the second mode of operation (pars [85, 101] and see rejection of claim 15).
The combination does not explicitly disclose confirmatory detecting the communications interface reset after a confirmation period.
Lazaravich, however, teaches to confirmatory detecting the communications interface reset after a confirmation period (pars [20, 52]; determining that the communications link has been lost for a threshold amount of time reads on confirmatory detecting the communications interface reset after a confirmation period/threshold amount of time).
Thus, the combination teaches the switch controller of Shelter confirming the detection of the communications interface reset for a threshold amount of time/confirmation period before controlling the bypass switch to be in a bypass state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Lazaravich in order to verify and make sure that the communications interface reset condition exists before controlling the bypass switch to prevent any false alarms.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1) in view of Jain et al. (2006/0224877 A1) in further view of Guy et al. (2005/0114473 A1).
Regarding Claim 14,
The combination teaches the calimed subject matter in claim 8 and Jain further teaches the communications interface includes the physical interface circuitry (see rejection of claim 8) and a media independent interface (Jain, par [23]; PHY uses a medium independent interface MII 324).
The combination does not explicitly disclose a field programmable gate array and the physical layer interface circuitry is coupled to the field programmable gate array by the media independent interface.
Guy (fig.2), however, teaches it is known in the art to have a field programmable gate array (44, par [58]) and the physical layer interface circuitry (40) is coupled to the field programmable gate array by a media independent interface (pars [58, 73]; coupling between 40 and 44 is  by a MII-media independent interface).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of modified Shelter’s unit controller to include a FPGA coupled to the physical layer interface circuit by a media independent interface. The motivation would have been because it is well-known and well-desired in the art to include FPGAs in controllers to reprogram them after manufacturing and to have the PHY layer interface circuitry coupled to the FPGA by the media independent interface to implement physical layer protocol functions in the controller. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1) in view of Jain et al. (2006/0224877 A1) in further view of Janonis et al. (5,612,580).
Regarding Claim 16,
The combination of Shelter in view of Jain teaches the claimed subject matter in claim 15 and Shelter further teaches monitoring, by the unit controller, for an event to occur within a specified period (par [85]; the event is the watchdog timer being updated within a specified time period), wherein detecting the failure condition includes detecting that the event has failed to occur for a timeout threshold (par [85]; the watchdog timer exceeding its timeout threshold because of not being updated by the Comms DSP is the detection of the failure condition).
Modified Shelter does not explicitly disclose that the monitored event to occur at regular intervals. 
Janonis, however, teaches that the monitored event is to occur at regular intervals (Col.5, lines 54-60; continuously/regular intervals performing self-check watchdog functions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of modified Shelter to that of Janonis, because modified Shelter obviously would have to continuously update the watchdog timer at regular intervals to avoid immediate failure of the event.  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1) in view of Jain et al. (2006/0224877 A1) in further view of Wu (2019/0165921A1).
Regarding Claim 20,
The combination teaches the claimed subject matter in claim 15.
The combination does not explicitly disclose that the detecting the communications interface reset includes receiving an interrupt from a physical layer circuitry. 
Wu (figs.2 and 4), however, teaches wherein detecting the communications interface reset includes receiving an interrupt from a physical layer circuitry (pars [29, 37, 39, 41-42]; signal 100 from PHY circuitry 36 is the interrupt that indicates detection of the communications interface reset/loss of signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Wu in order for Shelter’s switch controller to detect the communications interface reset by using a well-known and well-desired type of communication interface in the physical layer circuitry noting that the claim does not define who receives this interrupt. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836